Citation Nr: 1821367	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-23 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than March 24, 2011 for the award of service connection for sciatica of the left lower extremity.    

2.  Entitlement to service connection for an acquired psychiatric disability, to include depression. 

3.  Entitlement to an initial compensable disability rating for obstructive sleep apnea. 

4.  Entitlement to an initial disability rating in excess of 10 percent for the neurological manifestation of residuals from surgery with decreased sensation in right lower lip and chin.

5.  Entitlement to a total disability rating due to individual unemployability (TDIU) due to service-connected disabilities. 



ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982, from April 1983 to February 1987, and from March 1991 to July 2005.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois as well as September 2012 and March 2015 rating decisions from the VA RO in Nashville, Tennessee.  The RO in Nashville, Tennessee certified the appeal to the Board.  The Veteran's claims file remains in the jurisdiction of the Nashville RO.

The Board has expanded the claim on appeal to one for service connection for an acquired psychiatric disability, to include depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The change is also reflected on the title page.

In April 2014, the Board remanded the claims for further development of the evidence.  

The issue of entitlement to service connection of an acquired psychiatric disability addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The May 29, 2014 rating decision was issued solely for implementing a prior, final Board decision, and consequently any notice of disagreement with that decision cannot be recognized as commencing the appellate process regarding entitlement to an effective date earlier than March 24, 2011 for the award of service connection for sciatica of the left lower extremity.    

2.  For the entire appeal period, residuals of the Veteran's service-connected neurological manifestation of residual from surgery have included moderate incomplete paralysis of the seventh cranial nerve.

3. Prior to May 20, 2015, the Veteran's sleep apnea was asymptomatic. 

4.  From May 20, 2015, the Veteran's sleep apnea has been manifested by persistent day-time hypersomnolence, but he it has not required use of a breathing assistance device. 

5.  From July 5, 2016, Veteran's sleep apnea has required use of a breathing assistance device, to include a continuous airway pressure (CPAP) machine.  

6.  Prior to May 20, 2015, the preponderance of the evidence indicates that service-connected disabilities did not preclude the Veteran from obtaining or maintaining a substantially gainful occupation.

7.  The competent and credible evidence of record demonstrated that the Veteran's service-connected disabilities as likely as not precluded him from securing or following a substantially gainful occupation beginning on May 20, 2015.  


CONCLUSIONS OF LAW

1. The claim regarding entitlement to an effective date earlier than March 24, 2011 for the award of service connection for sciatica of the left lower extremity is dismissed.  38 U.S.C. § 7105 (2012).

2.  The criteria for an initial rating higher than 10 percent for moderate paralysis of the seventh cranial nerve, facial, are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.124, 4.124a, Diagnostic Code 8407.

3.  Prior to May 20, 2015, the criteria for a compensable rating for sleep apnea have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.97, Diagnostic Code 6847 (2017).

4.  From May 20, 2015 to July 4, 2016, the criteria for a 30 percent rating for sleep apnea have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.97, Diagnostic Code 6847.

5.  From July 5, 2016, criteria for a 50 percent rating for sleep apnea have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.97, Diagnostic Code 6847.

6.  The criteria for a TDIU prior to May 20, 2015 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).

7.  The criteria for a TDIU have been met from May 20, 2015.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date

Although the Board acknowledges that the issue of entitlement to an effective date earlier than March 24, 2011 for the award of service connection for sciatica of the left lower extremity was certified to the Board, the Board has determined this claim must be dismissed.

An April 2014 Board decision granted an evaluation of 10 percent for left lumbar radiculopathy.  Generally, all questions in a matter subject to decision by the Secretary shall be subject to one review on appeal to the Secretary.  38 U.S.C. § 7104(a) (2012).  Final decisions on such appeals shall be made by the Board.  Id.  All Board decisions will be stamped with the date of mailing on the face of the decision.  38 C.F.R. § 20.1100(a) (2017).  Unless the Chairman of the Board orders reconsideration (or pursuant to those exceptions identified in § 20.1100(b)), all Board decisions are final on the date stamped on the face of the decision.  38 U.S.C. §§ 7103, 7104; 38 C.F.R. § 20.1100(a).

The Veteran did not appeal the April 2014 Board decision to the Court of Appeals for Veterans Claims (CAVC) or alternatively file a Motion for Reconsideration of that decision or allege the Board had committed clear and unmistakable error (CUE) in deciding his claim, hence, the April 2014 Board decision became final and binding on the merits.  See 38 U.S.C. § 7104; 38 C.F.R. § 20.1100. 

Thereafter, a May 29, 2014 rating decision was issued solely for the purpose of effectuating the April 2014 Board decision granting a 10 percent disability rating for left lumbar radiculopathy.  In June 2014, the Veteran was sent a notification letter in regard to the May 29, 2014 rating decision.  In April 2015, the Veteran filed a statement in disagreement with the effective date of the 10 percent rating for left lumbar radiculopathy. 

A notice of disagreement can only be filed with respect to "an adjudicative determination by the agency of original jurisdiction [(AOJ)]."  38 C.F.R. § 20.201 (2017).  While the appellant filed a "Notice of Disagreement" in April 2015 as to the May 29, 2014 rating decision, that decision was simply implementing the April 2014 final Board decision.  The Veteran cannot challenge the merits of the April 2014 Board decision by expressing disagreement with the AOJ's implementing decision.  See Harris v. Nicholson, 19 Vet. App. 345, 348 (2005); see also Smith v. Brown, 35 F.3d 1516, 1526 (Fed. Cir. 1994) (construction of regulation to permit review by RO of a Board decision to be avoided); Donovan v. Gober, 10 Vet. App. 404, 409 (1997) ("an RO must not be placed in the anomalous position of reviewing the decision of the [Board], a superior tribunal").

Accordingly, the Veteran's April 2015 statement expressing disagreement with the effective date of the 10 percent rating and requesting an earlier effective date does not constitute a notice of disagreement for the purposes of vesting jurisdiction with the Board.  Thus, the Board does not have jurisdiction over the Veteran's claim for entitlement to an effective date earlier than March 24, 2011 for the award of service connection for sciatica of the left lower extremity, and the claim is dismissed.

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2017).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet.  App. 119 (1999); Hart v. Mansfield, 21 Vet.  App. 505 (2007).

A. Neurological Manifestation

The Veteran contends that the symptoms associated with his service-connected residuals from surgery with decreased sensation in the right lower lip and chin are more severe than are reflected in the currently assigned 10 percent rating.  

Currently, the Veteran is in receipt of a single 10 percent disability rating for the residuals of his uvula removal mandible extension surgery under Diagnostic Code 8407.  Diagnostic Code 8407 provides for a maximum 10 percent rating for moderate neuralgia of the seventh (facial) cranial nerves.  38 C.F.R. §§ 4.124, 4.124a,  Diagnostic Code 8407.  Therefore, a rating higher than 10 percent under Diagnostic Code 8407 is not warranted. 

A higher rating under other applicable diagnostic codes is also not warranted.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (holding that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  The May 2015 VA Cranial Nerve Condition examination documented an impression of neuralgia, right seventh cranial nerves.  The Veteran reported that he continues to experience numbness over his jaw.  The examiner indicated his disability only involves the seventh cranial nerve.  The examiner evaluated the seventh cranial nerve disability as incomplete, moderate paralysis.  As the medical evidence demonstrates that the seventh cranial nerve is the nerve solely affected, the Board finds that Diagnostic Code 8407 is the only applicable diagnostic code and higher rating is not warranted.  

B. Obstructive Sleep Apnea

The Veteran's sleep apnea is currently rated as noncompensable.  The Veteran contends that a higher a rating is warranted. 

Under Diagnostic Code 6847 for sleep apnea, sleep apnea syndromes (Obstructive, Central, Mixed) which are asymptomatic but have documented sleep disorder breathing are to be evaluated as noncompensable.  Sleep apnea with persistent daytime hypersomnolence (recurrent episodes of excessive daytime sleepiness) warrants a 30 percent evaluation.  A 50 percent evaluation is assigned for sleep apnea requiring the use of a breathing assistance device such as a continuous airway pressure (CPAP) machine.  A higher 100 percent evaluation is assigned for sleep apnea with chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requiring a tracheostomy.  38 C.F.R. § 4.97, Diagnostic Code 6847.

The Veteran filed his service connection claim in May 2009.  In June 2010, the Veteran was afforded a VA examination.  The VA examination report stated that the Veteran was first diagnosed with sleep apnea in 1998.  At that time, he was prescribed a CPAP machine "but he has claustrophobia and could not tolerate the CPAP."  In February 2003, the Veteran underwent surgical mandible extension and uvulectory to treat his sleep apnea.  "Post operatively the Veteran did quite well and he feels that it relieved almost all of his obstructive sleep apnea."  The Veteran reported that he "rarely had any daytime sleepiness since the surgery."  The examiner documented an impression of "[o]bstructive sleep apnea relieved with mandibular extension surgery and removal of uvula. . . ." 

In May 2015, the Veteran was afforded a second VA examination.  The Veteran reported persistent daytime hypersomnolence.  The VA examiner found that the Veteran's sleep apnea did not require the use of a breathing assistance device.  

In July 2016, the Veteran underwent a sleep study under the care and supervision of Dr. J.B.H. at the Saint Thomas Health's Center for Sleep.  The examination report documented the spouse's reports of snoring and the return of sleep apnea symptoms.  The sleep study revealed an impression of severe sleep apnea/hypopnea with good response to CPAP.  Dr. J.B.H. started the Veteran on CPAP therapy at 8 cm H2O. 

Following review of the record, the Board finds that Veteran is entitled to a higher 30 percent rating from May 20, 2015, and a higher 50 percent rating from July 5, 2016.  

At the May 2015 VA examination the Veteran reported experiencing persistent daytime somnolence.  However, prior to May 2015, the medical evidence demonstrates a diagnosis of obstructive sleep apnea, but the Veteran did not report experiencing persistent daytime somnolence.  While the June 2010 VA examiner noted that the Veteran experiences daytime somnolence as result of his obstructive sleep apnea, the examiner characterized the frequency of symptoms as "rare."  In addition, the Veteran reported that the February 2003 surgery "relieved almost all of his obstructive sleep apnea."  Prior to May 2015, the records lacks any lay statements or reports indicating persistent daytime somnolence.  Instead, the May 2015 VA examination report first documents symptoms of "persistent daytime hypersomnolence."   

From May 20, 2015 to July 4, 2016, a rating in excess of 30 percent is not warranted because the competent medical evidence of record does not demonstrate that the Veteran's sleep apnea required a breathing assistance device.  In fact, Dr. J.B.H. indicated that he started the Veteran on CPAP treatment in July 2016. 

From July 5, 2016, a higher 50 percent rating is warranted for the Veteran's sleep apnea.  The July 2016 private sleep study noted a prescription of a CPAP machine. 

However, a higher 100 percent rating is not warranted.  There is nothing in the record to suggest that the Veteran has experienced chronic respiratory failure with carbon dioxide retention or cor pulmonale, or has required a tracheostomy.  On the contrary, a July 2016 sleep study report shows complaints of fatigue and snoring, but there was no evidence of airway obstruction.  

In short, to the extent the Veteran believes he meets the criteria for a compensable disability rating prior to May 20, 2015 and whether a disability meets the schedular criteria for the assignment of a higher evaluation after May 20, 2015 is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  In this instance, the Board finds that the symptoms the Veteran has consistently described during the course of this claim, as well as the symptoms documented during treatment and VA examinations, meet the schedular requirements for an evaluation of 30 percent effective May 20, 2015, and 50 percent effective July 5, 2016, but no higher, as explained and discussed above.  In so finding, the Board has considered the applicability of the benefit of the doubt doctrine.  However, to the extent that the Veteran's claim is being denied, the Board finds that the preponderance of the evidence is against a rating higher than that assigned herein.  See 38 U.S.C. § 5107 (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).
 

III. TDIU

In Rice v. Shinseki, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  22 Vet. App. 447 (2009).  A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability which is part of a pending claim for increased compensation benefits.

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities nor may advancing age be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2016).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The Board first considers whether the Veteran is entitled to a TDIU for the period from May 20, 2015 and thereafter.  Beginning May 20, 2015, the Board observes that the Veteran was service-connected for multiple disabilities, with a combined evaluation of 70 percent or greater and at least one disability rated at 40 percent or higher.  Effective May 20, 2015, the assigned combined evaluation of 70 percent for the Veteran's service-connected disabilities meets the criteria for schedular consideration of TDIU.  See 38 C.F.R. § 4.16(a).  

The record reveals that the Veteran retired as a security guard in 2010.  In May 2011, a VA examiner noted that he left work as security guard "at least in part due to walking required which precipitated back pain." 

In May 2015, the Veteran was afforded a VA spinal examination and a VA obstructive sleep apnea examination.  In regards to functional limitations due to the Veteran's spinal disability, the VA examiner stated that "this condition severely limits this veteran from obtaining and maintain gainful employment in a strenuous/physical occupational setting but does not limited veteran in a sedentary occupational setting."  In regards to functional limitations due to the Veteran's obstructive sleep apnea disability, the VA examiner stated that "[f]atigue associated with untreated sleep apnea result in poor work performance/concentration of the veteran . . . Physical demand work is largely affected but problems may arise with sedentary work as well."

The Board finds probative the May 2015 VA examiners opinions that his service-connected disabilities have prevented him from securing substantially gainful employment.  In particular, the Veteran's spinal disability and obstructive sleep apnea prevent him from completing manual tasks and his obstructive sleep apnea prevents him from completing sedentary tasks.  The combined effect of his disabilities makes it unlikely that the Veteran could secure or follow a substantially gainful occupation consistent with his educational level and occupational experience.

After review of the evidence of record, and resolving all doubt in the Veteran's favor, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  In making that determination, the Board has considered the Veteran's high school education, his primary employment history in painting, and his level of disability due to his service-connected disabilities.  Accordingly, resolving all doubt in his favor, the criteria for a TDIU have been met, and entitlement to a TDIU is granted from May 20, 2015.

Next, the Board addresses whether the Veteran is entitled to a TDIU prior to May 20, 2015.  In determining whether the Veteran is eligible to receive TDIU benefits, the Board observes that prior to May 20, 2015 the Veteran was service-connected 
for diabetes mellitus, rated at 20 percent; radiculopathy of the right lower extremity, rated at 10 percent; lumbar spine disability, rated at 10 percent disabling; a shoulder disability, rated at 20 percent disabling since July 6, 2012, and at 10 percent prior to that date; hypertension, rated at 10 percent; neurological manifestation with residuals from surgery, rated at 10 percent disabling; and chronic ankle sprain, residuals of fractured foot, and residual of sleep apnea, each rated as noncompensably disabling.

As the Veteran was service-connected for more than one disability (none of which was independently rated at 40 percent) and the combined rating was less than 70 percent disabling, the Veteran is not entitled to TDIU on a schedular basis prior to May 20, 2015.  See 38 C.F.R. § 4.16. 

The Board also finds that referral for consideration of a TDIU on an extraschedular basis is not warranted, as the most probative evidence does not show that the Veteran was precluded from obtaining or maintaining employment due to his service connected disabilities, the only disabilities for which service connection was then in effect.  

February 2010 VA Diabetes Mellitus examiner noted that "[t]here is no diabetic caused functional impairment or disability."

The Veteran was afforded a VA general medicine examination in June 2010.  There, the VA examiner noted that the Veteran has been able to perform his work as a security guard and his activities of daily living.  Also, the Veteran reported that his February 2003 surgery relieved almost all of his obstructive sleep apnea symptoms. 

In an August 2010 correspondence, the Veteran reported that "[b]ecause of his current medical condition he can no longer work." The Veteran did not specify which disability prevented him from working. 

In March 2011, the Veteran was afforded a VA spinal examination.  The Veteran reported that he left work in 2010 at least in part due to the walking requirement which precipitated back pain.  The examination report indicated that the Veteran experiences intermittent back pain, the pain does not worsen by sitting, and he avoids lifting.  The examiner noted functional loss of the Veteran's back was due to pain, fatigue, weakness, lack of endurance, and incoordination.

In order to warrant a TDIU on an extraschedular basis for that period, a threshold determination is required that the Veteran was rendered unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  See VAOPGCPREC 6-96. The Board finds that such is not shown by the record.

The Board notes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16 (a); Geib v. Shinseki, 733 F.3d 1350, 1354   (Fed. Cir. 2013).

The most probative evidence of record shows that despite his lumbar spine disability, the Veteran was still capable of performing the mental and physical acts required by employment.  In this regard, a March 2011 VA examiner noted that the Veteran's lumbar back pain does not worsen when he sits.  In regards to his diabetes mellitus, February 2010 VA examiner noted no functional impairment due to his diabetes mellitus disability.  

Giving consideration to his service-connected disabilities for which he was in receipt of separate disability ratings prior to May 20, 2015, but without consideration of his other disabilities, age, or status of employment, the Board finds that symptoms of a service-connected disabilities did not render the Veteran unable to secure or follow a substantially gainful occupation prior to May 20, 2015.  In so finding, the Board is not disputing the Veteran's assertions that he was unable to work due to various medical conditions.  However, while the Board acknowledges the physical limitations the Veteran experienced in connection with his service-connected disabilities.  There is no indication in the record that the orthopedic and neurologic manifestations of the Veteran's back disability, alone, rendered him unemployable.  Further, the medical evidence does not demonstrate that the Veteran's other service-connected disabilities, including sleep apnea and diabetes, rendered him unemployable.  In fact, prior to May 2015, the Veteran reported that the February 2003 surgery relieved "almost all of his obstructive sleep apnea."  Moreover, his descriptions of the limitations caused by his service-connected disability, as well as the 2010 and 2011 examiners' characterizations of the effects that his disabilities had on his ability to perform various daily activities, do not suggest that his disabilities precluded him from all types of work-particularly sedentary work. 

In short, although the Board is grateful to the Veteran for his service and regrets that a more favorable outcome could not be reached, the evidence of record simply does not establish that he was precluded from securing or following a substantially gainful occupation as a result of a service-connected disability, such that an award of an extraschedular TDIU prior to May 20, 2015 would be warranted.  In reaching that conclusion, the Board has again considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against awarding a TDIU at any point during the claim period, that doctrine is inapplicable.  See 38 U.S.C. § 5107; Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.


ORDER

The appeal of the issue of entitlement to an effective date earlier than March 24, 2011 for the award of service connection for sciatica of the left lower extremity is dismissed.

An initial rating higher than 10 percent for neurological manifestation of residual from surgery with decreased sensation right lower lip and chin is denied.

Prior to May 20, 2015, a compensable rating for obstructive sleep apnea is denied. 

From May 20, 2015 to July 4, 2016 an evaluation of 30 percent, but no higher, for obstructive sleep apnea is granted. 

From July 5, 2016, an evaluation of 50 percent, but no higher, for obstructive sleep apnea is granted. 

Entitlement to a TDIU, on an extraschedular basis prior to May 20, 2015, is denied.

Entitlement to a TDIU, on a schedular basis from May 20, 2015, is granted. 


REMAND

While further delay is regrettable, additional development is necessary prior to adjudication of the Veteran's service connection claim.

The record reflects that the Veteran is treated by private physicians, and the treatment records have not been associated with the Veteran's claims file.  The Veteran's claims file does not include mental health treatment records.  However, in an August 2010 correspondence addressed to his United State Representative, the Veteran stated that he was treated by "civilian doctors."  Currently, the only private treatment record included in the claims file is a July 2016 private treatment record pertaining to his obstructive sleep apnea disability.  As such private treatment records may be relevant to service connection claim on appeal, and they have not yet been associated with the file, these records must be sought on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to submit any lay statements or outstanding, relevant private treatment records.  Provide the Veteran with the appropriate authorization for release form(s). 

For any outstanding private treatment records identified by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

2.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


